              2:18-cr-01021-RMG               Date Filed 10/24/18          Entry Number 1             Page 1 of 4



AO 91 (Rev. 11/11) Criminal Complaint



                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                  District of South Carolina

                  United States of America                      )
                                v.                              )
                                                                )      Case No.
           Luis Magdiel BECERRA-MORALES
                                                                )
                    a.k.a. Luis MAGDIEL                         )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               October 19, 2018              in the county of              Berkeley          in the
                       District of ~ -
                                     South
                                       - -Carolina
                                           - - - - - , the defendant(s) violated:
            Code Section                                                  Offense Description
Title 8, United States Code,                 Did knowingly and unlawfully enter and was found in the United States of
Sections 1326(a) and (b)(1).                 America, not having obtained the express consent of the Attorney General or
                                             Secretary of Homeland Security to reapply for admission thereto; said
                                             defendant then being an alien and having been deported from the United
                                             States to Mexico on February 13, 2018, subsequent to a conviction for the
                                             commission of a felony;



         This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT




         li1f' Continued on the attached sheet.



                                                                                          Complainant's signature

                                                                                Maria E. Somers, Deportation Officer
                                                                                           Printed name and title

Sworn to before me and signed in my presence.




City and state:                Charleston, South Carolina               Mary Gordon Baker, United States Magistrate Judge
                                                                                          Printed name and title
 2:18-cr-01021-RMG           Date Filed 10/24/18       Entry Number 1         Page 2 of 4




ST ATE OF SOUTH CAROLINA                }
                                        }                               AFFIDAVIT
COUNTY OF BERKELEY                      }

PERSONALLY APPEARED before me Deportation Officer Maria E. Somers, Charleston, SC
Violent Criminal Alien Section, who, being first duly sworn deposes and states as follows:

    1. I, Maria E. Somers, have been employed as a Deportation Officer for the Department of
       Homeland Security, Immigration and Customs Enforcement (ICE) since July 2007. I
       have been employed with ICE (formerly known as the Immigration and Naturalization
       Service) since September 2002. During that time, I have conducted and participated in
       numerous administrative and criminal investigations involving violations of the United
       States Immigration and Nationality Act. I have functioned in a variety of capacities, to
       include being assigned to the Enforcement and Removal Operations (ICE-ERO), Violent
       Criminal Alien Section, which identifies and investigates illegal aliens with criminal
       histories that are subject to prosecution, including violations of Title 8, United States
       Code (U.S.C.), Section 1326, Illegal Reentry of a Removed Alien;

    2. That the information contained in this affidavit is based on my personal participation in
       this investigation and from information provided to me by other law enforcement
       officers. As this affidavit is being submitted for the limited purpose of establishing
       probable cause to support the arrest of Luis Magdiel BECERRA-MORALES, a.k.a. Luis
       MAGDIEL, (the "Subject") for violation of federal law, including, but not limited to 8
       U.S.C.§§ 1326(a) and (b)(l), I have not included each and every fact known to me
       concerning this investigation and have set forth only those facts that I believe are
       necessary for said purpose;

    3. In my capacity as a Deportation Officer, I have reviewed the records of the U.S.
       Department of Homeland Security relating to the Subject's Immigration file number
       A202 073 681. I have also consulted with ICE-ERO CAP Charleston, SC Officers, who
       conducted additional investigatory actions related to this case;

    4.   On October 19, 2018, the Subject was encountered by Charleston, SC ICE-ERO Criminal
         Alien Program (CAP) officers while in custody at the Berkeley County Detention Center
         after being arrested by the Berkeley County Sherriff's Office for Driving under the
         Influence and Driving without a License. ICE-ERO CAP officers identified the Subject
         as a previously deported alien in violation of the Immigration and Nationality Act. An
         immigration detainer was lodged with the Berkeley County Detention Center pending
         local charges;

    5. On October 22, 2018, the Subject was turned over to ICE-ERO custody pursuant to the
       immigration detainer. The Subject was booked into Charleston County Detention Center
       in ICE-ERO custody where he is pending removal to Mexico;

    6. On October 22, 2018, the Subject's fingerprints were entered into the Integrated
       Automated Fingerprint Identification System (IAFIS), which is directly connected with
       the National Crime Information Center. The IAFIS system indicated that Subject had
       been assigned an FBI number and a State Identification (SID) number. The NCIC record
       for the FBI and SID numbers revealed that Subject is a previously removed alien. During
       the course of the investigation, immigration and other law enforcement indices and
2:18-cr-01021-RMG           Date Filed 10/24/18         Entry Number 1         Page 3 of 4




       review of the immigration file (A202 073 681) revealed the following:

               (a) That the Subject's true and correct name is Luis Magdiel BECERRA-
               MORALES, a.k.a. Luis MAGDIEL;
               (b) That the Subject was born in 1993, in MEXICO;
               (c) That the Subject is a native and citizen of MEXICO;
               (d) That the Subject entered the United States at or near an unknown place, on
               an unknown date;
               (e) That on September 30, 2014, the Subject, a native and citizen of Mexico, was
               encountered by Border Patrol Officers (BPO) in Kingsville, Texas and was
               ordered removed to Mexico via Expedited Removal Order. The Subject was
               removed to Mexico on October 01, 2014 via Brownsville, Texas;
               (f) That on October 14, 2014, the Subject's prior order of removal was reinstated
               by BPO in McAllen, Texas. The Subject was removed to Mexico on October 14,
               2014 via Hidalgo, Texas;
               (g) That on May 9, 2016, the Subject's prior order of removal was reinstated by
               BPO in Sasabe, Arizona. The Subject was placed in criminal proceedings for
               Illegal Entry;
               (h) That on May 11, 2016, the Subject was convicted in the U.S. District Court,
               District of Arizona, Tucson Division, for the offense of Illegal Entry in violation
               of 8 U.S.C. § 1325(a) ( 1) and was sentenced to thirty (30) days confinement. The
               Subject was removed to Mexico on June 08, 2016 via Nogales, Arizona;
               (i) That on September 25, 2017, the Subject's prior order of removal was
               reinstated by ICE-ERO in Charleston, South Carolina. The Subject was placed in
               criminal proceedings for Illegal Re-entry;
               (i) That on December 19, 2017, the Subject was convicted in the U.S. District
               Court, District of South Carolina, Charleston Division for the offense of Illegal
               Re-entry in violation of 8 U.S.C.§ 1326(a) and was sentenced to Time Served;
               (k) That on February 13, 2018, the Subject was removed to Mexico via El Paso,
               Texas;

  7.   On October 22, 2018, the Subject was served with a Notice of Intent/Decision to
       Reinstate Prior Order in North Charleston, South Carolina, which he did not contest.

  8.   On October 22,2018, ICE-ERO conducted automated record checks of immigration
       indices and was unable to locate any record that the Subject was granted permission by
       the Attorney General or the Secretary of the Department of Homeland Security to reapply
       for admission to the United States after removal. Record checks confirmed that there are
       no pending applications on the Subject's behalf;

  9.   Based on the foregoing, this affiant submits there is probable cause to believe that Luis
       Magdiel BECERRA-MORALES, a.k.a. Luis MAG DIEL, is in violation of Title 8,
       United States Code, Sections 1326(a) and (b )( 1), in that, on or about October 19, 2018, in
       the District of South Carolina, County of Berkeley, he did knowingly and unlawfully
       enter and was found in the United States of America, not having obtained the express
       consent of the Attorney General or Secretary of Homeland Security to reapply for


                                                    2
 2:18-cr-01021-RMG         Date Filed 10/24/18                     Entry Number 1         Page 4 of 4




       admission thereto; said Subject then being an alien and having been removed from the
       United States to Mexico on February 13,2018, subsequent to a conviction for the
       commission of a felony.




This Affidavit has been reviewed by AUSA Dean H. Secor.




                                       Maria€. Somers, Deportation Officer
                                       Immigration and Customs Enforcement



                                                   ,.-1 .\\,.__
Subscribed and sworn to before me on this   1) -   -J             day of October, 2018.




                                                 DON BAKER
                                       UNITED ST A TES MAGISTRJ\ TE JUDGE




                                                            3
